i          i      i                                                                i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00310-CV

                                 Herbert Lawrence POLINARD, JR.,
                                             Appellant

                                                  v.

                        Richard F. SCIARAFFA and Richard F. Sciaraffa, Jr.,
                                          Appellees

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-01691
                             Honorable Janet Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 27, 2008

DISMISSED FOR LACK OF JURISDICTION

           From our initial review of the record it appeared that the summary judgment sought to be

appealed is interlocutory because it does not dispose of the appellant’s other pending claims against

Richard F. Sciaraffa, Sr., and no severance order appears in the record. Therefore, we ordered

appellant to show cause in writing why this appeal should not be dismissed for lack of jurisdiction.

Appellant did not respond. Based on our review of the record, we conclude that the summary

judgment order is not final and appealable because it does not dispose of all parties and causes of
                                                                                      04-08-00310-CV

action in this suit. See City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988); Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). Therefore, this appeal is dismissed for lack of

jurisdiction. See TEX . R. APP . P. 42.3(a). Costs of appeal are taxed against appellant.

                                                       PER CURIAM




                                                 -2-